DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-18, and 20 have been considered but are moot in view of the new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed fails to provide support for the claimed limitation “the light-blocking patterns cover an entirety of the bottom surface of the plurality of optical patterns” as recited at lines 4-5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation “the light-blocking patterns cover an entirety of the bottom surface of the plurality of optical patterns” at lines 4-5.  If the entire bottom surface of the optical patterns are provided with light blocking patterns, it is unclear how the display device would operate as a display.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US PGPub 2017/0062528; hereinafter “Aoyama”) in view of Mitsuya (US PGPub 2009/0294778).
Re claim 1: Aoyama teaches (e.g. fig. 5B, 6A, 6B, 6C, 8D, 8F, 9, and 1A) a display device (display device 10; e.g. paragraph 71) comprising a plurality of pixels (light-emitting element 40 for each pixel; e.g. paragraph 132; hereinafter “P”), the display device (10) comprising: a first substrate (21) including light-emitting elements (40) disposed in the plurality of pixels (P); a second substrate (31) facing the first substrate (21); a plurality of optical patterns (51a, 51b, 51c) disposed on the second substrate (31) and extending along in a first direction (51a, 51b, 51c are three dimensional objects, therefore it extends in the up/down direction of fig. 8D; hereinafter “1D”); and light-blocking patterns (52, 11) disposed on the second substrate (31), wherein the light-blocking patterns (52, 11) comprise a main light-blocking pattern (11 is formed from material similar to that of the light blocking layer 52; e.g. paragraph 92) disposed in spaces between adjacent optical patterns (between light coloring layers 51a, 51b, 51c in the left-right direction of fig. 8D), and a subsidiary light-blocking pattern (52) disposed on the optical patterns (51a, 51b, 51c) and having a thickness smaller (52 is smaller than the combined thickness of 52, 11) than a thickness of the main light-blocking pattern (52, 11).
Aoyama is silent as to explicitly teaching the main light-blocking pattern contacts an entirety of a side surface of the adjacent optical patterns and partially covers a bottom surface of the adjacent optical patterns.
Mitsuya teaches (e.g. fig. 3) the main light-blocking pattern (36; e.g. paragraph 336) contacts an entirety of a side surface of the adjacent optical patterns (19B, 19G, 19R) and partially covers a bottom surface of the adjacent optical patterns (19B, 19G, 19R).

Re claim 2: Aoyama teaches the display device of claim 1, wherein: the plurality of pixels (P) are arranged in pixel rows (rows of pixels P having 51a, 51b, 51c are in column form as shown in fig. 8D; hereinafter “PR”) extending in a row direction (left-right direction as shown in fig. 8D; hereinafter “RD”) and pixel columns (columns of pixels P having 51a, 51b, 51c are in column form as shown in fig. 8D; hereinafter “PC”) extending in a column direction (up-down direction as shown in fig. 8D; hereinafter “CD”) crossing the row direction (RD); the plurality of optical patterns (51a, 51b) are disposed on the second substrate (31) in pixel columns (PC) and extend along the column direction (CD); and the main light-blocking pattern (11) extends along pixel column boundaries (boundary of the pixel column PC) disposed between adjacent pixel columns (PC) and the subsidiary light-blocking pattern (52) is disposed on the optical patterns (51a, 51b, 51c) at pixel row boundaries (52 is disposed at the boundaries of pixels in the row direction) disposed between adjacent pixel rows (PR).
Re claim 3: Aoyama teaches the display device of claim 1, wherein each of the optical patterns (51a, 51b, 51c) has a stripe shape (51a, 51b, 51c are in stripe shape as shown in fig. 8D) when viewed from a top, and wherein a surface height of the main light-blocking pattern (11) from a surface of the optical patterns (51a, 51b, 51c) is 0.8 to 1.2 times a surface height of the subsidiary light-blocking pattern (52).
Re claim 5: Aoyama teaches the display device of claim 2, wherein the subsidiary light-blocking pattern (52) is extended along the pixel row boundaries (52 is disposed at the boundaries of pixels in the row direction).
Re claim 6: Aoyama teaches the display device of claim 5, wherein lines of the main light-blocking pattern (11) and lines of the subsidiary light-blocking pattern (52) that are adjacent to one another are connected to form a lattice shape (fig. 8F shows a lattice pattern) when viewed from the top.
Re claim 8: Aoyama in view of Matsuya teaches the display device wherein the main light-blocking pattern (52, 11 of Aoyama and 36 of Matsuya) protrudes from a surface of the optical patterns (19B, 19G, 19R of Matsuya) in a thickness direction.
Re claim 9: Aoyama in view of Matsuya teaches the display device of claim 8, wherein a protruding thickness of the main light-blocking pattern (36 of Matsuya) from the surface of the optical patterns (19B, 19G, 19R of Matsuya) ranges from 1 µm to 5 µm (36 of Matsuya in combination with 11 of Aoyama would sufficiently be thick, approximately 1-5 µm since the thickness of 51a is 100nm to 5 µm as described at paragraph 98 and since this spacing between the two substrates of Aoyama would be maintained).
Re claim 10: Aoyama teaches the display device of claim 2, further comprising: an encapsulation layer (82) covering the light-emitting elements; and a filler (39) disposed between the encapsulation layer (82) and the optical patterns (51a, 51b, 51c).
Re claim 11: Aoyama teaches the display device of claim 10, wherein the filler (39) is in direct contact with the main light-blocking pattern (11) at the pixel column boundaries (boundary of the pixel column PC).
Re claim 12: Aoyama teaches the display device of claim 11, wherein the filler (39) is in direct contact with the subsidiary light-blocking pattern (52) at the pixel row boundaries (boundary of the pixel row PR).
Re claim 13: Aoyama teaches the display device of claim 12, wherein the filler (39) has a smallest thickness (as can be seen from figs. 6A and 6B, 39 has the smallest thickness where it overlaps 11) at areas where it overlaps with the light-blocking patterns (11).
Re claim 15: Aoyama teaches (e.g. fig. 6A, 6B, 6C, 8D, 8F, 9, and 1A) a display device (display device 10; e.g. paragraph 71) comprising a plurality of pixels (light-emitting element 40 for each pixel; e.g. paragraph 132; hereinafter “P”) arranged in pixel rows (rows of pixels P having 51a, 51b, 51c are in column form as shown in fig. 8D; hereinafter “PR”) extending in a row direction (left-right direction as shown in fig. 8D; hereinafter “RD”) and pixel columns (columns of pixels P having 51a, 51b, 51c are in column form as shown in fig. 8D; hereinafter “PC”) extending in a column direction (up-down direction as shown in fig. 8D; hereinafter “CD”) crossing the row direction (RD), the display device (10) comprising: a first substrate (21) including light-emitting elements (light-emitting element 40 for each pixel; e.g. paragraph 132) disposed in the pixels (P); a second substrate (31) facing the first substrate (21); a plurality of optical patterns (51a, 51b, 51c) disposed on the second substrate (31) in the pixel columns (PC) and extending along the column direction (CD); and light-blocking patterns (52, 11) disposed on the second substrate (31) and extending along pixel column boundaries (boundary of the pixel column PC) disposed between adjacent pixel columns (PC), 52, 11) are disposed between adjacent optical patterns (51a, 51b, 51c) and are configured to fill spaces therebetween.
Aoyama is silent as to explicitly teaching the main light-blocking pattern contacts an entirety of a side surface of the adjacent optical patterns and partially covers a bottom surface of the adjacent optical patterns.
Mitsuya teaches (e.g. fig. 3) the main light-blocking pattern (36; e.g. paragraph 336) contacts an entirety of a side surface of the adjacent optical patterns (19B, 19G, 19R) and partially covers a bottom surface of the adjacent optical patterns (19B, 19G, 19R).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the light shielding structure for the color filters as taught by Mitsuya in the device of Aoyama in order to have the predictable result of using a light shielding layer which can block unwanted light from the subpixels (see paragraph 339 of Mitsuya).
Re claim 16: Aoyama teaches the display device of claim 15, further comprising: an encapsulation layer (82) covering the light-emitting elements (40); and a filler (39) disposed between the encapsulation layer (82) and the optical patterns (51a, 51b, 51c), wherein the filler (39) is in direct contact with the light-blocking patterns (52, 11) at the pixel column boundaries (boundary of the pixel column PC).
Re claim 18: Aoyama teaches the display device of claim 15, wherein the light-blocking patterns (52, 11) have a stripe shape (as can be seen in fig. 8D, 11 has a stripe shape) integrally extended along the pixel column boundaries (boundary of the pixel column PC).
Re claim 20: Aoyama teaches the display device of claim 15, wherein the light-blocking patterns (52, 11) protrude from a surface of the optical patterns (51a, 51b, 51c) in a thickness direction, and wherein a protruding thickness of the light-blocking patterns (52, 11) ranges from 1 µm to 5 µm (since 51a is about 0.1 to 5µm the height of 52, 11 would be approximately the same according to fig. 6A; e.g. paragraph 98).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Matsuya as applied to claim 1 above, and further in view of Kamura et al. (WO2015/083823; hereinafter “Kamura”).
Re claim 14: Aoyama in view of Matsuya teaches substantially the entire structure as recited in claim 1 except explicitly teaching the display device wherein each of the light-emitting elements emits blue light and the adjacent optical patterns are configured to receive the blue light and convert a wavelength of the blue light to emit light having different wavelengths.
Kamura teaches (e.g. figs. 17F and 21) each of the light-emitting elements (25, 26, 27) emits blue light (blue light emitted is absorbed into a phosphor to perform color conversion; e.g. page 1, line 28, page 8, line 324-331; hereinafter “BL”) and the adjacent optical patterns (14, 15, 16) are configured to receive the blue light (BL) and convert a wavelength of the blue light to emit light having different wavelengths (color conversion emits red light and green light).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the color filter/conversion layer which the light blocking pattern protrudes from as taught by Kamura in the device of Aoyama .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822